DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/21/2021 in regards to Rejection of Claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with applicant’s argument that amendments to Claim 1 stating, “automatically identifying regions of one or more trajectory curves that correspond to a beginning of systole, a beginning of diastole, a middle of diastole, and an A-wave using a machine learning model, the one or more trajectory curves representing cardiac movement, wherein the machine learning model is trained based on manually identified regions of trajectory curves” cannot practically be performed in the human mind and is therefore not directed to a mental process. Examiner notes that the claimed invention is still directed to a judicial exception without significantly more, as they are still directed to a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work, as the use of “automatically” and “using machine learning” are 
Applicant further argues that amended claim 1 stating, “determining features of interest associated with the identified regions; and generating a correspondence map” do not recite a mathematical operation or an act of calculating, a certain method of organizing human activity, or a mental process and therefore do no recite an abstract idea.   However in Para 26 applicant outlines how to attain features of interest, “In one embodiment, the features of interest may be automatically determined using, e.g., a suitable algorithm or a machine learning model.  As an example, the total length of the curve can be estimated by summing up the lengths of the individual segments, thus obtaining the total excursion.  Cardiac stage excursions can be computed from the labelled trajectory 
Applicant contends that the claims recite significantly more that the abstract idea and includes an element in “clinical decision is made based on the correspondence map” and comprise of “at least one of medical image quality evaluation, patient stratification, and diagnostic, planning, or intervention support” that accomplishes that.  However examiner disagrees that the clinical analysis of the correspondence map is not a significant element because this is not an element that adds specific limitations other than what is well-understood, routine, conventional activity in the field or adding unconventional steps that confine the claim to a particular useful applicant.  Clinician decision based on relationships determined by an evaluation of a patients imaging results and key features extracted from those imaging results are everyday duties that are done by clinicians and are considered very routine and conventional.   In para 27-28 applicant describes correspondence map as merely table or maps that connect clinical parameters to features of interest, both of which can be manually determined by the clinician thru calculations and normal routine analysis done by clinicians on a regular basis by mental process. 
Claims are considered to be directed towards an abstract idea and do not include elements that amount to significantly more.  
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly
 more. Claims 1, 10 and 15 are directed to a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work, as an individual is able to “automatically identify regions of one or more trajectory curves that correspond to a beginning of systole, a beginning of diastole, a middle of diastole, and an A-wave using a machine learning model, the one or more trajectory curves representing cardiac movement; wherein the machine learning model is trained based on manually identified regions of trajectory curves; determining features of interest associated with the identified regions; and generating a correspondence map by mapping the determined features of interest to clinical parameters wherein a clinical decision is made based on the correspondence map”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “means” are a placeholder and the “processor” is a generic structure, neither of which preclude the claim from reciting an abstract idea. Furthermore, the addition of “automatically” does not preclude the claim from reciting an abstract idea, as the courts have indicated that the mere automation of a manual process may not be sufficient to improve functionality, In re Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), and automation of a task can still be performed by a person if their mental capability has been trained to do so. Examiner notes that the claimed invention is still directed to a judicial exception without significantly more, as they are still directed to a concept relating to organizing or analyzing information in a way that can be performed mentally or is analogous to 
	The claims additionally recite the abstract idea of mathematical calculations in the steps of “identifying regions of one or more trajectory curves,” “determining features of interest associated with the identified regions,” and “generating a correspondence map.”  The language drawn to performing this “automatically” is merely a general recitation of using a computer to perform an abstract idea.  Further, the language drawn to the curves representing cardiac movement and the mapping to clinical parameters is a general linking to a particular technology of field of use and the examiner does not consider this to be an integration into a practical application.  Lastly, these elements are considered to be well-understood, routine, and conventional, as shown by Rosenberg below.  The dependent claims suffer the same deficiencies as they are drawn to generic, broadly-recited mathematical calculations or field-of-use recitations.  Dependent claims 2-9, 11-14 and 16-20 do not add significantly more than the abstract idea.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2011/0066203) in view of Hare (US Patent 10,631,828) and Gupta (U.S. Publication 2013/0096394).

Regarding claims 1, 10, and 15, Rosenberg discloses a method comprising: the one or more trajectory curves representing cardiac movement (e.g. [0093] methods…may automatically select a configuration; Fig. 6 and [0018] electrode position traces or trajectories in a three-dimensional space; [0108] four-dimensional information, describes a 3D trajectory in space, and various other types of information may be used to delineate points such as QRS onset or pacing pulse or segment (cardiac events), [97] “Information acquired may be displayed as a 3-D isopotential map and as virtual electrograms.  Repositioning of the catheter allows for plotting of cardiac electrograms from other locations.  Multiple catheters may be used as well.  A cardiac electrogram or electrocardiogram (ECG) of normal heart activity (e.g., polarization, depolarization, etc.) typically shows atrial depolarization as a "P wave", ventricular depolarization as an "R wave", or QRS complex, and repolarization as a "T wave".  The ENSITE.RTM.  NAVX.RTM. system may use electrical information to track or navigate movement and construct three-dimensional (3-D) models of a chamber of the heart.”, (e.g. [0109] trajectory of the 
Rosenberg fails to disclose, automatically identifying regions of one or more trajectory curves that correspond to a beginning of systole, a beginning to diastole, a middle of diastole, and an A-wave wherein the machine learning model is trained based on manually identified regions of trajectory curves.  
Gupta teaches, automatically identifying regions of one or more trajectory curves that correspond to a beginning of systole, a beginning to diastole, a middle of diastole, and an A-wave (Fig 7-9, Para 47-50, show correspondence of trajectory curve to cardiac cycle P-Q wave is atrial depolarization and corresponds to atrial contraction or A-wave which passively extends the ventricle,  R is beginning of ventricular contraction and beginning of systole, T-R represents ventricular diastole or relaxation, T starting relaxation, R being the end of diastole and T-R segment representing the middle of diastole). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Cardiac Trajectory System as taught by Rosenberg with automatically identifying regions of one or more trajectory curves that correspond to a beginning of systole, a beginning to diastole, a middle of diastole, and an A-wave as taught by Gupta, since such a modification would provide the predictable results of help identify key features of a cardiac cycle used to assess a patient thru the use of cardiac trajectory curves.  
Hare teaches, wherein the machine learning model is trained based on manually identified regions of trajectory curves (Col 13 Lines 20 - 50, “In one embodiment, each of the CNNs 200B used to segment the 2D images and Doppler modality images may be implemented as U-Net CNN, which is convolutional neural network developed for biomedical image segmentation” CNN is machine learning 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Cardiac Trajectory System as taught by Rosenberg with wherein the machine learning model is trained based on manually identified regions of trajectory curves, as taught by Hare, since such a modification would provide the predictable results of establishing a neural network that would be trained to identify specific regions of cardiac images in relation to the cardiac cycle in order to help with patient analysis and evaluation.   
Regarding claims 2 and 11, Rosenberg in view of Hare and Gupta disclose wherein the one or more trajectory curves comprise an endocardial trajectory curve, a myocardial trajectory curve, and an epicardial trajectory curve (e.g. [0105] system may be used to track position or motion of electrodes positioned along endocardium and/or epicardium; [0109] trajectory of the electrode will follow cardiac motion of nearby myocardium…a CS lead electrode will trace the path traversed by epicardium adjacent the CS.).
Regarding Claims 3 and 12, Rosenberg in view of Hare and Gupta discloses wherein automatically identifying regions of one or more trajectory curves that correspond to a beginning of systole, a beginning of diastole, and an A-wave using a machine learning model comprises: identifying geometric regions of the one or more trajectory curves that correspond to the beginning of systole, the beginning of diastole, the middle of diastole, and the A-wave (Gupta Fig 7-9, Para 47-50, show correspondence 
Regarding claims 4 and 13, Rosenberg in view of Hare and Gupta disclose wherein the features of interest comprise geometric measures of the identified regions of the one or more trajectory curves and anatomical measures of the identified regions of the one or more trajectory curves (e.g. [0032] create and display maps that show variations in stability metrics with respect to anatomic features; [0090] simultaneous to the position recording, an intracardiac electrogram from each electrode can also be recorded and associated with the anatomic position of the electrode.).
Regarding claims 5 and 16, Rosenberg in view of Hare and Gupta disclose wherein generating a correspondence map by mapping the determined features of interest to clinical parameters comprises: mapping the determined features of interest to the clinical parameters based on a statistical mapping of the determined features of interest to the clinical parameters (e.g. [0119] with respect to standard deviation, such a statistical measure may be applied to various forms of position information; [0158] a differential may be an area and where a stability metric is a standard deviation or other statistical parameter, a differential may be a difference between two such parameters. Further, a differential may be mapped to a map (e.g., a map that includes one or more anatomical features)).
Regarding claims 6 and 17, Rosenberg in view of Hare and Gupta disclose wherein mapping the determined features of interest to the clinical parameters based on a statistical mapping of the determined features of interest to the clinical parameters comprises: mapping the determined features of interest to the clinical parameters based on a correlation between the determined features of interest and the clinical parameters (e.g. [0059] exemplary detector module 234, optionally uses timing intervals between sensed events (e.g., P-waves, R-waves, and depolarization signals associated with 
Regarding claims 8 and 19, Rosenberg in view of Hare and Gupta disclose wherein clinical decision comprises at least one of medical image quality, evaluation, patient stratification, and diagnostic, planning, or intervention support (e.g. [0008] such stability information can be beneficial in aiding a clinician to make decisions regarding an investigation or a therapy; [0031] a clinician can view a map of stability metrics and readily decide to locate a lead in a region with appropriate stability, whether for sensing or pacing. A typical intraoperative, acute state process occurs iteratively (i.e., select or move, acquire, calculate; select or move, acquire, calculate; ... ). In this iterative process, a clinician may note whether a location is of acceptable stability or of unacceptable stability).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Hare and Gupta, and in further view of Voigt (US Publication 2012/0232853).

Regarding claims 7 and 18, Rosenberg in view of Hare and Gupta disclose the claimed invention except for wherein generating a correspondence map by mapping the determined features of interest to clinical parameters comprises: mapping the determined features of interest to the clinical parameters using a machine learning model. 
Voigt teaches that it is known to use wherein generating a correspondence map by mapping the determined features of interest to clinical parameters comprises: mapping the determined features of interest to the clinical parameters using a machine learning model as set forth in [0056] (e.g. the 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rosenberg, with wherein generating a correspondence map by mapping the determined features of interest to clinical parameters comprises: mapping the determined features of interest to the clinical parameters using a machine learning model as taught by Voigt, since such a modification would provide the predictable results of a data-driven estimation of clinical decisions.

Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Hare and Gupta, and in further view of Kano et al. (US 2017/0071479). 

Regarding claims 9, 14 and 20, Rosenberg in view of Hare and Gupta disclose the claimed invention except for visually representing the clinical parameters on a heart unravelling image.   

Kano teaches that it is known to use visually representation of tissue with an unravelling image as set forth in [0407] (e.g. blood vessel long-axis images may be stretched multi-planar reconstruction 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rosenberg, with visually representation of tissue with an unravelling image as taught by Kano, since such a modification would provide the predictable results of visually observing multiple parts of the region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792